Citation Nr: 1510078	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-10 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina 



THE ISSUE

Whether there was clear and unmistakable error (CUE) in a September 18, 1974 rating decision that denied service connection for anxiety disorder with nervous features.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran served on active duty from November 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 


FINDINGS OF FACT

1.  In a September 19, 1974 rating decision, the RO denied service connection for a nervous condition; the RO issued a confirmed rating decision in December 1974; the Veteran did not perfect an appeal as to either decision.  

2.  In an April 25, 1977 rating decision, the RO confirmed the previous denial of service connection for a nervous condition; the Veteran did not perfect an appeal.  

3.  A Board decision of February 4, 1991 reopened the claim of service connection for a nervous disorder, but denied the underlying claim.  That decision was unappealed and the Veteran has not alleged CUE in that Board decision.

4.  The prior rating decisions, including the September 18, 1974 rating decision was subsumed by the Board's February 4, 1991 decision which considered the issue of service connection for a nervous condition, but denied it on the merits.


CONCLUSION OF LAW

The Veteran's claim that a September 18, 1974 rating decision was clearly and unmistakably erroneous in denying service connection for a nervous disorder lacks legal merit.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.105(a), 20.1100, 20.1104 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This law contemplates VA's notice and duty to assist obligations in the context of claims for benefits.  An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  The Board therefore finds that the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the CUE issue.

Correspondence from the Veteran received in June 1974 was accepted as a claim of service connection for a nervous condition.  In a rating decision dated September 18, 1974, the RO denied service connection for a nervous condition.  The rating decision noted that the Veteran was discharged administratively due to an immature personality.  The RO indicated that it was not shown that the Veteran had a neurosis in service.  The RO concluded that the currently diagnosed anxiety reaction was not seen to be related to the immature personality for which he was separated from service.  The rating decision noted that the diagnosis of immature personality in service was a constitutional or developmental abnormality and not a disability under the law.  The Veteran was provided notice of the September 1974 rating decision that same month and he submitted a notice of disagreement in October 1974.  The Veteran was issued a statement of the case in November 1974.  The RO issued a confirmed rating decision in December 1974.  The Veteran was also provided notice of the rating action in December 1974.  There was no perfected appeal as to either decision.  38 U.S.C.A. § 7105.

The Veteran subsequently attempted to reopen his claim of service connection.  In an April 1977 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a nervous condition on what appeared to be a de novo basis as there was no mention of a new and material evidence analysis.  In May 1977, the RO notified the Veteran of its decision and his procedural and appellate rights.  The Veteran did not appeal the April 1977 decision which also became final.  38 U.S.C.A. § 7105.

In January 1990, the Veteran submitted a petition to reopen his claim of entitlement to service connection for emotional trauma and a nervous breakdown.  In February 1990, the RO denied his claim, and the Veteran appealed.  In a decision dated February 4, 1991, the Board determined that new and material evidence had been submitted since the last denial of service connection of record dated in April 1977.  The Board concluded, however that the newly submitted evidence did not provide a new factual basis for granting service connection for a psychiatric disorder.  In reaching this decision the Board noted the prior rating decisions of September 1974 and April 1977.  No appeal of the Board's decision to the United States Court of Appeals for Veterans Claims (Court) was initiated by the Veteran.  Thus the Board decision became final.  38 U.S.C.A. § 7104(b).

The Veteran submitted a statement in July 1993 wherein he asked that his claim for service-connected disability be reopened based on error in a previous decision and he sought to have the decision reversed based on Russell v. Principi, 3 Vet. App. 310 (1992)) and another case consolidated with Russell.  However, the Veteran did not cite to a specific prior decision and did not specify what error was made.  The RO wrote to the Veteran in August 1993.  The RO attributed the Veteran's request to refer to an error in the prior February 1991 Board decision.  He was advised that his case had been placed on the rating board log pending final instructions for such cases.  At the time the question of review of Board decisions for CUE was not a settled matter.  The issue was decided by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in 1994 in Smith v. Brown, 35 F.3d. 1516, 527 (Fed. Cir. 1994) when the Federal Circuit held that Board decisions were not subject to revision for CUE under 38 C.F.R. § 3.105(a).  Authority to challenge Board decisions on the basis of CUE was not provided until Congress enacted Pub. L. 105-111, § 1(b), Nov. 21, 1997, 111 Stat. 2271, codified at 38 U.S.C.A. § 7111.  The Veteran submitted a statement in September 1994 wherein he said that, in July 1993, he requested that his claim be reopened based on the fact of an error being made in the original denial of service connection.  He acknowledged receipt of the RO's August 1993 letter, but said that he had called to learn of the status of his claim and no CUE claim was being processed.  

The RO wrote to the Veteran in April 1995.  The RO noted that the September 18, 1974, rating decision that denied service connection for a nervous condition was subsumed by the Board's February 1991 decision.  The Veteran was advised that he needed to submit a motion for reconsideration to the Board.  

Thereafter, a claim of CUE in the April 1977 rating decision which denied claims of entitlement to service connection for a nervous disorder and arthritis was received at the RO in August 1995.  The Veteran's claim for CUE was denied in February 1996.  He thereafter perfected his appeal in June 1996.  In January 1998, the Board denied the appeal.  The Veteran appealed to the Court.  The Court originally issued a precedential decision in May 2000 that affirmed the Board's decision.  This decision was later revised, sua sponte, by the Court in August 2000; however, the Board's decision was again affirmed. The August 2000 judgment was recalled by the Court in November 2000. Thereafter, the Court issued a number of orders in this case to allow for additional briefing and consideration of changes in pertinent statutory provisions and decisions from the Federal Circuit.  Ultimately, in June 2003, the Court issued a panel decision that vacated the Board's January 1998 decision and remanded the case to the Board.  

In August 2004, the Board found that the April 1977 rating decision which confirmed a previous denial of service connection for arthritis and a nervous condition was unappealed by the Veteran.  The February 1991 Board decision which reopened a claim of service connection for a nervous disorder and denied the underlying claim was also final and the Veteran had not alleged CUE in the February 1991 Board decision.  The Board found that the Veteran had not successfully alleged that either the correct facts as they were known at the time of the April 1977 rating decision that denied service connection were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.

In a July 2005 rating decision, the RO denied a newly submitted claim of service connection for an anxiety disorder with depressive features as secondary to service-connected asbestosis.  The Veteran did not appeal.  38 U.S.C.A. § 7105.  In December 2005, a claim of CUE in a September 18, 1974 rating decision that denied service connection for anxiety disorder with nervous features was received.  The same claim was received in September 2008.  In September 2009, the RO denied that claim and the Veteran perfected an appeal which is considered herein.

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected.  Pursuant to 38 C.F.R. § 3.105(a), previous determinations, which are final and binding, will be accepted as correct in the absence of CUE.  Where the evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  

A decision issued by the Board is final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  When the Board affirms a determination of the agency of original jurisdiction, such determination is subsumed by the final appellate decision.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103, 20.1104.  In Smith v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994), the Federal Circuit held that section 3.105(a) applies only to RO decisions, and not to Board decisions.  In so holding, the Federal Circuit noted that to hold otherwise would permit an inferior tribunal, e.g., a regional office, to collaterally review the actions of a superior one, i.e., the Board.  Smith, supra, at 1526.  Subsequently, in Duran v. Brown, 7 Vet. App. 216, 224 (1994), the Court held that an RO decision "appealed to and affirmed by the Board" was thus "subsumed by the Board's decision," and could not be attacked on CUE grounds.  See Donovan v. Gober, 10 Vet. App. 404(1997), aff'd sub nom.  Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 1255 (1999).

Here, the Veteran is alleging CUE in a September 18, 1974 rating decision that denied service connection for a nervous condition.  However, that decision (like the April 1977 rating decision) was eventually subsumed by the Board's February 4, 1991 decision, which also denied the claim.  The Veteran has previously been advised of this matter in the April 1995 RO letter.  

Thus, the September 18, 1974 rating decision which the Veteran now alleges was clearly and unmistakably erroneous is the same decision which was reviewed by the Board on February 4, 1991.  Therefore, the September 18, 1974 rating decision was subsumed by the February 4, 1991 Board decision.  38 C.F.R. § 20.1104.  An RO decision is subsumed by a Board decision addressing the same issue.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).  To the extent the Veteran and his representative may believe this issue was not adequately addressed by the Board, such a contention is properly raised in a motion submitted directly to the Board requesting review of the Board's decision for CUE, rather than by pursuing a claim with the RO for revision of a prior RO decision based upon CUE.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

In a case where the law, and not the evidence, is dispositive, the claim should be denied, or the appeal to the Board terminated, because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the Veteran's claim that there was CUE in the September 18, 1974 decision must be denied.


ORDER

The claim to revise the RO's September 18, 1974 rating decision on the basis of CUE is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


